UNITED
     D STNS DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                    STIPULATION AND
STEVEN MCCUNE,                                                      ORDER OP
                                                    Plaintiff,      CONFIDENTIALITY
                         -against-

COUNTY OF SUFFOLK, COUNTY OF SUFFOLK                                    I4-ev-0443 (JS)(AKT)
POLICE DEPARTMENT, POLICE OFFICER JOHN
A.KURKLEN; in his individual and official capacity,
POLICE OFFICER MICHAEL S. TURANSKY, in his
individual and official 'capacity, POLICE OFFICER
CHRISTOPHER M. ZUCCARELLO, in his individual
and official capacity, POLICE OFFICER JOHN A.
VOHS, in his individual and official capacity, and
POLICE OFFICER "JOHN" AND "JANE" DOES
1-10, Shield Nos. Unknown, individually and in their
official capacities, as police officers.of the COUNTY
OF SUFFOLK POLICE DEPARTMENT,

                                               Defendants.




           I.     This stipulation applies to all parties and their counsel with respect to the

   production of "Confidential Documents" as defined below.

          2.      It is, accordingly, hereby agreed and stipulated that:

          (a) "Counsel" is defined to mean attorneys for the parties and their employees,

   any party appearing pro se, outside counsel retained by counsel in this litigation and

   those employees of outside counsel necessary to assist in this litigation.

          (b) "Confidential Documents" are defined to include Suffolk County Police

   Department personnel and disciplinary records; records relating to any Suffolk County

   Police Department Internal Affairs Bureau investigation(s), along with any Attachments

   in whatever medium; medical and/or psychiatric records of the plaintiff and any

                                                1

                                                                                            t1




                                                    •     04, 4   :4-
                              •
                                                                             ry




           defendant; or any document subsequerl y stipulatedIL such by Counsels as bang

           confidential, or in the absence of a stipulation, that are otherwise determined by the Court

           to be confidential.

                   (c) "Confidential Information" is defined as information contained in a
                                                      ,111,
           confidential document which is not includedin any source other than a confidential

           document; or any information subsequently stipulated as such by Counsel as being

           confidential, or in the absence of a stipulation, that is otherwise determined by the Court

           to be confidential.

                   (d) The United States District Court, Eastern District, is to have access to

           Confidential Documents subject to this Stipulation of Confidentiality.

     11.
                   (e) If properly demanded and discoverable, Counsel will produce for inspection

           one (1) copy of each Confidential Document to each of the other counsel. Counsel

           receiving said Confidential Document is prohibited from making their own copy of any

           Confidential Document or portions thereof given to Counsel pursuant to this stipulation,

           except for use as an exhibit to a paper filed in this litigation under paragraph 2(i) or
              Dili
           exCept for internal working copies to be utilized solely by Counsel.

                   (f) Counsel shall not use any Confidential Document or any Confidential

           Information therein for any purpose other than the preparation or presentation of their

           respective client's case in this action. Counsel shall not disclose any Confidential

           Document or any Confidential Information therein to any person, except under the

           following conditions: (i) a member of the staff of their law office; (ii) an expert who has

           been retained or specially employed by Counsel to assist in the preparation of the

           litigation in this action; (iii) the Court (including the clerk, court reporter or court




t.                                                                                                          "On,.
                                                                                                          .ewes e   •
                                                 Catfte mr




stenographer, or other person having access to Confidential Information by virtue of his

or her position with the Court) or the jury at trial or as exhibits to motions; (iv) a witness

during deposit:on; (v) in a paper filed in this litigation (see paragraph 2(l), below); and

(vi) introduction into evidence during trial of the instant matter.

        (g) Within one (1) week after the production to Counsel of a Confidential

Document, Counsel shall return any document(s) that they believe they do not need for

use in this litigation. (h) Upon the request of any Counsel who has produced a

Confidential Document, within five (5) days after the entry of a final judgment in this

litigation (including appeals or petitions for review), Counsel shall (i) return all

Confidential Documents produced pursuant to this stipulation, and, (ii) destroy all notes,

summaries, digests, and synopses of the Confidential Documents and Confidential

Information therein.

        (i) In the event that a party wishes to use a Confidential Document or any

Confidential Information therein in any paper filed in this litigation, such paper (or part

thereof containing the Confidential Document or Confidential Information) shall be filed

under seal and maintained under seal by the Court.

        Q) Any and all persons to whom Confidential Documents are made available or

to whom Confidential Information is disclosed under this stipulation are to be bound by

the restrictions contained herein. Attached hereto as "Exhibit A" is a form to be`executed

by persons receiving Confidential Document and/or Confidential Information subject to

this Stipulation.

       (k) It is further understood that this Stipulation be "So Ordered" without further

notice and may then be enforced as a Court Order, even after the entry of fi nal judgment
in this action. If this' Stipulation is "So Ordered," a copy will be furnished to counsel

upon issuance of said Order.


  t            auge, New York, 11788
                   ,20



By: Frederick K. Brewington, E.                   By: Arlene S,    illi
Law Offices of Frederick K.     ngton             Assistant Co          rney
Attorney for Plaintiff                            Dennis  M. Brown
556 Peninsula Boulevard                           Suffolk County Attorney
Hempstead, New York 11550                         Attorney for County Defendants
                                                  H. Lee Dennison Building
                                                  1100 Veterans Memorial Highway
                                                  P,O. Box 6100
                                                  Hauppauge, NY 11788-0099


                                  SO ORDERED:

                             Dated: Central Islip, New York

                                 February              ,2020




                     HON. A. KATHLEEN TOMLINSON, USW




                                              4
